UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROBERT HANSON,
Plaintiff-Appellant,

v.

PUTNAM COUNTY COMMISSION, a
statutory corporation; ROGER
WILLIAMS, in his capacity as
Assistant Prosecutor of the Putnam
                                                               No. 95-2407
County Commission; PUTNAM
COUNTY SHERIFF'S DEPARTMENT, by
and through the County
Commission; WILLIAM GILLISPIE, in
his capacity as Deputy Sheriff in
and for Putnam County Sheriff's
Department,
Defendants-Appellees.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
John T. Copenhaver, Jr., District Judge.
(CA-94-525-2)

Submitted: July 30, 1996

Decided: October 31, 1996

Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Deborah E. Reed, Charleston, West Virginia, for Appellant. W. Ran-
dolph Fife, Jace H. Goins, STEPTOE & JOHNSON, Charleston,
West Virginia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Robert Hanson appeals the district court's order granting summary
judgment in favor of the Defendants in this action for an alleged vio-
lation of Hanson's civil rights and pendent state law claims. The con-
troversy arises out of the sheriff's sale of two caches of personal
property seized pursuant to separate writs of possession. A West Vir-
ginia magistrate clerk issued the writs after Hanson's creditors
obtained three default judgments against him in their attempt to col-
lect money Hanson owed them. Hanson twice denied ownership of
the seized property, claiming first that it belonged to a local television
station and then that the property belonged to his son, Matthew.

After Hanson produced documentary evidence of the transfer of his
property to his son, Defendant Roger Williams contacted Hanson's
ex-wife to verify the validity of the document. The instrument also
named the ex-wife "controller" of the property, considering the son's
minority. In a brief letter, the ex-wife expressed her desire not to be
associated with the property. She requested that if the document trans-
ferring the property was to be honored, the property should be sold
in satisfaction of Hanson's debts with any remainder to be held in
trust for the son. On this instruction, the sale was held and the pro-
ceeds went to satisfy Hanson's default judgments.

Hanson brought this action in state court against the Putnam
County Commission, Williams, the Putnam County Sheriff's Depart-

                     2
ment, and Deputy William Gillispie alleging that his civil rights had
been violated by the Defendants. The Defendants eventually removed
the case to the federal district court. In his second amended com-
plaint, Hanson claimed that the Defendants had violated his Fourth
and Fourteenth Amendment rights, in addition to violating state law,
by failing to recognize his affidavit of exemption. Hanson also
claimed that Williams had violated his prosecutorial duties and had
engendered a conflict of interest by contacting Davis. Finally, Hanson
claimed that he had been "libeled, slandered, and defamed."

The Defendants filed a motion for summary judgment supported
primarily by deposition testimony. Hanson responded with a rela-
tively brief reply that was unsupported by additional evidence. The
district court concluded that Hanson lacked standing to pursue this
civil action and granted the Defendants' motion for summary judg-
ment. Notwithstanding the determination regarding Hanson's lack of
standing, the court also considered the merits of each claim.

As a threshold matter, we conclude that the district court did not
err in holding that Hanson lacked standing to challenge the legality
of the seizure of the property. An individual cannot challenge the con-
stitutional propriety of the seizure of an object which he or she has
abandoned. Abel v. United States, 362 U.S. 217, 241 (1960); see also
United States v. Flowers, 912 F.2d 707, 711 (4th Cir. 1990) (explain-
ing no rights violated by officer's search of bag where defendant
expressly denied ownership), cert. denied, 501 U.S. 1253 (1991);
United States v. Jackson, 544 F.2d 407, 409 (9th Cir. 1976) (noting
voluntary abandonment deprives individual of standing to challenge
subsequent search and seizure). Hanson did not submit any evidence
tending to show that he ever effectively asserted ownership of the
property. He therefore failed to create a genuine issue of material fact
regarding the Defendants' evidence that he repeatedly attempted to
prove that he did not own the property seized from his rental units.

On appeal, Hanson contends that summary judgment was improper
because the ownership of the property and the legal effect of Davis's
letter remained in controversy. As both issues are entirely questions
of law, they were ripe for resolution on summary judgment. Hanson
has presented us with no persuasive argument suggesting the district
court erred in its legal conclusions. Hanson now claims that he, as his

                    3
son's custodial parent, should have control over his son's property.
Hanson cites no authority for this proposition either, and to the extent
that Hanson is now attempting to assert his son's rights in this action,
Matthew is not, and has never been a party to this action.

Even should Hanson somehow establish standing in this case, it is
clear that the individual Defendants are entitled to qualified immu-
nity. The basic principles of qualified immunity are well settled. The
qualified immunity defense under § 1983 limits the deleterious effects
that the risks of civil liability would otherwise have on the operations
of government. See Anderson v. Creighton, 483 U.S. 635, 638 (1987);
Swanson v. Powers, 937 F.2d 965, 967 (4th Cir. 1991), cert. denied,
502 U.S. 1031 (1992). Qualified immunity allows officials the free-
dom to exercise fair judgment, protecting "all but the plainly incom-
petent or those who knowingly violate the law." Malley v. Briggs, 475
U.S. 335, 341 (1986).

That principle in mind, the linchpin of qualified immunity is objec-
tive reasonableness. Anderson, 483 U.S. at 639; Rowland v. Perry, 41
F.3d 167, 172-73 (4th Cir. 1994); Mitchell v. Rice, 954 F.2d 187, 190
(4th Cir.), cert. denied, 506 U.S. 905 (1992). In this case, the district
court simply did not err in concluding that the individual Defendants
acted in an objectively reasonable manner. The seizures and sale were
pursuant to writs issued by the clerk magistrate. Hanson does not
challenge the validity of the writs. See Turner v. Dammon, 848 F.2d
440, 447 (4th Cir. 1988) (extending qualified immunity to officer who
merely executed valid search warrant). At each juncture in the pro-
cess, the Defendants investigated the veracity of Hanson's denial of
ownership of the property that had been seized. The fact that the
Defendants relied on a document provided by Hanson to determine
the ownership of the property and how to dispose of it was not an
unreasonable course of action. Hanson has no "clearly established
constitutional right" to have the Defendants ignore his protestations
and proof that he did not own the property.

Hanson also claims that his constitutional rights were somehow
violated when Williams contacted Davis regarding the validity of the
letter that purported to convey the property to Matthew. Hanson
claims, without any evidence to support the assertion, that Williams
or Gillispie or both of them informed Davis that there were drugs and

                     4
drug paraphernalia among the seized items. Hanson further speculates
that the "unethical use of an allegation . . . influence[d] Annette Davis
to disavow all ownership and property rights of son Matthew."
(Appellant's Br. at 14). Other than the fact that Davis indicated that
she, as controller of the agreement, did not want her son to take pos-
session of the property, there is no evidence that Hanson's speculation
regarding the exchange between Williams and Davis is true. Even if
it were, notwithstanding his previous representation of Davis, it is
impossible to say how Williams acted unreasonably in informing
Davis that there was drug paraphernalia with the property Hanson
claimed belonged to her son. Hanson claims for the first time on
appeal that because there was never a criminal prosecution, that Gil-
lispie and Williams knew or should have known that the items were
not actually drug paraphernalia. There is no evidence in the record
that would support that allegation. To draw that conclusion from the
mere fact that there was no criminal prosecution is speculation of the
highest order.

Hanson also asserts that Williams had a conflict of interest that vio-
lated Hanson's constitutional rights. The claim is fanciful and unsup-
ported by any legal analysis. It is unclear how exactly Williams's
prior representation of Davis in a family law matter--the nature of
which is not evident in the record--would create a conflict of interest
with regard to Williams's inquiring as to the validity of the letter.
Hanson alleges that Williams advised Davis to write the letter
renouncing the claim to the property and even drafted it for her. But,
like most of Hanson's accusations, it is not supported by a scintilla
of evidence of record. Further, even if there were any evidence of this
exchange, Hanson has identified no "clearly established constitutional
right" Williams would have violated by his contact with Davis.

On appeal, Hanson suggests that Williams violated his "right to pri-
vacy" by telling Davis "and others" of an"allegedly upcoming crimi-
nal case." While Hanson made this claim in his initial complaint, the
response to the motion for summary judgment does not expound on
the allegation and Hanson provided no evidence that would suggest
that any of the Defendants told any third party that Hanson was the
subject of a criminal investigation. With scant evidence in the record,
it is difficult to conclude that the district court erred in concluding that

                     5
the Defendants were entitled to qualified immunity with regard to
these claims as well.*

As local governmental bodies, the Putnam County Commission
and Sheriff's Department are not entitled to immunity. Monell v.
Department of Social Servs., 436 U.S. 658, 690 (1978). Nonetheless,
Hanson is not entitled to recover for the alleged constitutional viola-
tion from the County entities. The municipality is only responsible for
a violation when the execution of the governmental body's policy or
custom inflicts injury. Monell, 436 U.S. at 694; Spell v. McDaniel,
824 F.2d 1380, 1385 (4th Cir. 1987), cert. denied, 484 U.S. 1027
(1988). Any theory of municipal liability must be carefully controlled
at three critical points: (1) identifying the specific policy or custom,
(2) fairly attributing policy and fault for its creation to the municipal-
ity, and (3) finding the necessary affirmative link between the identi-
fied practice and the specific violation. Spell , 824 F.2d at 1389.
Hanson's attempt to establish liability on the part of the County Com-
mission and the Sheriff's Department fails at the first hurdle. At no
point during the litigation did Hanson identify any policy or custom,
on the part of the County or the Sheriff's Department, that led to the
alleged violation of his constitutional rights. The district court did not
err in granting summary judgment in favor of these two Defendants
with regard to the constitutional claims.

Neither is there any merit to Hanson's state law claims. Even
assuming for the moment that Hanson owned the property in ques-
tion, the Defendants did not violate Hanson's right to an exemption
under W. Va. Code § 38-8-1 (1985). Hanson did not complete a suffi-
cient affidavit of exemption with regard to the property seized ini-
tially, see W. Va. Code § 38-8-3 (1985), and failed to file any
affidavit of exemption with regard to the items seized pursuant to the
second writ. Further, there is no support for Hanson's claim that West
Virginia law provides for a private cause of action for damages for
_________________________________________________________________
*Hanson argues on appeal that summary judgment was inappropriate
on the issue of qualified immunity because the reasonableness of the
Defendants's actions should have been submitted to a jury. (Appellant's
Br. at 16). This argument misstates the law and would necessitate a trial
in every case where the defendant attempts to rely on qualified immu-
nity.

                     6
Williams's alleged conflict of interest. See State ex rel. Bailey v.
Facemire, 413 S.E.2d 183 (W. Va. 1991) (providing an action in
mandamus to force prosecutor to abandon private client, but not pro-
viding for damages). Finally, Hanson simply failed to create a genu-
ine issue of material fact regarding his state law defamation claim. In
response to the Defendants's motion for summary judgment, Hanson
failed to provide sufficient evidence of the existence of the allegedly
defamatory statements. See Fed. R. Civ. P. 56(e). The district court
did not err in granting summary judgment in favor of the Defendants.

For the foregoing reasons, we affirm the district court's order. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and would
not aid the decisional process.

AFFIRMED

                    7